UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1180



LISA ANNETTE BROADNAX,

                                            Plaintiff - Appellant,

          versus


WASHINGTON MUTUAL BANK FA, Homeside Lending,
Incorporated,

                                             Defendant - Appellee,

          and


DEPARTMENT OF VETERANS AFFAIRS,

                                                        Defendant.



                            No. 05-1607



LISA ANNETTE BROADNAX,

                                            Plaintiff - Appellant,

          versus


WASHINGTON MUTUAL BANK FA, Homeside Lending,
Incorporated,

                                             Defendant - Appellee,
             and


DEPARTMENT OF VETERANS AFFAIRS,

                                                           Defendant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-693; CA-04-693-2)


Submitted:    August 31, 2005           Decided:   September 20, 2005


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Annette Broadnax, Appellant Pro Se.       Steven      Roy   Zahn,
MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

          Lisa Broadnax appeals the district court’s orders denying

relief on her civil action arising out of a foreclosure sale.   Our

review of the record and the opinions of the district court

discloses no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.   See Broadnax v. Washington

Mutual Bank, Nos. CA-04-693; CA-04-693-2 (E.D. Va. Feb. 4, 2005;

May 20, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -